United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF THE ARMY, PACIFIC
COMMAND, Fort Richardson, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
No appearance, for the Director

Docket No. 11-1131
Issued: November 21, 2011

Oral Argument October 20, 2011

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2011 appellant, through his attorney, filed a timely appeal from an
October 12, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied his claim for wage-loss compensation. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant established that he was disabled from January 18, 2009 to
August 28, 2010 due to his December 9, 2008 employment injury.
On appeal appellant’s attorney contends that appellant is entitled to continuation of pay.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the April 5, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 12, 2008 appellant, then a 56-year-old engineering technician, filed a
traumatic injury claim (Form CA-1) alleging that he sustained back, buttock, right elbow and
upper arm injuries as a result of a slip and fall while exiting a vehicle in the performance of duty
on December 9, 2008.
In a December 11, 2008 medical report, Dr. Jordan H. Greer, a Board-certified family
practitioner, diagnosed fall with contusions and lumbar strain.
By decision dated January 12, 2009, OWCP accepted appellant’s claim for sprain of
back, lumbar region, abrasion of other, multiple or unspecified sites without infection. It
originally handled appellant’s claim administratively as a routine, uncontroverted case resulting
in minimal or no time loss from work, which permitted medical payment up to $1,500.00. As
the employing establishment controverted the claim, it was required to formally adjudicate the
claim. OWCP advised the employing establishment to continue appellant’s regular pay for the
period of disability not to exceed 45 days.
Appellant submitted a series of physical therapy notes from Jack Wade, a physical
therapist, from January 22 to March 24, 2009.
In a January 13, 2009 report, Dr. Wade Erickson, a Board-certified family practitioner,
diagnosed back and hip pain and opined that appellant could not work due to the pain. In a
March 2, 2009 report, Dr. Erickson diagnosed cough and degenerative disc disease. He reported
on March 16, 2009 that appellant suffered from back pain, that appellant had been off work and
he had not yet received his disability rating report. Dr. Erickson diagnosed back strain in his
July 15, 2009 attending physician’s report and noted a history of the December 9, 2008
employment-related back injury. He opined that the period of total disability was December 9,
2008 to present.
In a July 28, 2009 letter, appellant’s attorney requested OWCP to instruct the employing
establishment to pay continuation of pay as it had accepted appellant’s claim.
On August 7, 2009 the employing establishment directed appellant to return to work no
later than August 17, 2009. It reported that he had been absent from work since January 5, 2009
and had not responded to its March 13, 2009 request for medical documentation by the
April 9, 2009 deadline.
In an April 8, 2009 physical therapy report, Mr. Wade stated that appellant had limited
capacity to perform functional work and daily activities due to his upper back, neck and shoulder
pain. On April 15, 2009 he reiterated his findings of April 8, 2009.
Appellant submitted claims for compensation for disability for the period January 18,
2009 to August 28, 2010.
In an October 21, 2008 physical therapy report, Mr. Wade indicated that appellant was
presently working full duty. In another October 21, 2008 report, he opined that appellant may be
able to return to work with restrictions.
2

On December 1, 2008 the employing establishment suspended appellant for failure to
follow instructions, insubordination, failure to follow leave procedures and being absent without
leave. On December 6, 2008 appellant returned to duty. On May 6, 2009 he was suspended
again on the same grounds. On May 20, 2009 appellant returned to duty. On December 1, 2009
the employing establishment issued him a notice of proposed removal. On December 11, 2009
appellant was terminated for excessive absence.
In an April 2, 2010 letter, OWCP informed appellant that continuation of pay was paid by
the employing establishment and the medical evidence submitted must support total disability to
be eligible. It advised him to contact the employing establishment for instructions on how to
claim continuation of pay.
By letter dated September 10, 2010, OWCP acknowledged receipt of appellant’s multiple
claims for compensation for lost wages for the period January 18, 2009 to August 28, 2010. It
informed him that it was unable to process them due to lack of supporting medical evidence.
OWCP requested contemporaneous medical reports to establish causal relationship between
appellant’s disability for work due to the accepted conditions for the period claimed.
By decision dated October 12, 2010, OWCP denied appellant’s claim for wage-loss
compensation for the period January 18, 2009 to August 28, 2010 on the basis that the medical
evidence submitted was not sufficient to support disability during the period claimed.3
LEGAL PRECEDENT
Section 8102(a) of FECA4 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”5 This meaning, for brevity, is expressed as disability for work.6
For each period of disability claimed, the employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.7 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical

3

By letter dated October 12, 2010, OWCP acknowledged receipt of appellant’s claims for compensation for the
period August 29 and September 25, 2010 and informed him that it was unable to process them due to lack of
supporting medical evidence. It allotted him 30 days to submit the requisite evidence. As to this appeal, OWCP had
not issued a final decision regarding those claimed periods of disability.
4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
6

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

7

William A. Archer, 55 ECAB 674 (2004).

3

issues which must be proved by the preponderance of the reliable probative and substantial
medical evidence.8
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. When, however, the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in his or her employment, the employee
is entitled to compensation for any loss of wage-earning capacity resulting from the employment
injury.9 The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the particular period of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.10
ANALYSIS
The Board finds appellant is not entitled to wage-loss compensation for the period
January 18, 2009 to August 28, 2010. While OWCP accepted that he sustained an employment
injury, appellant bears the burden to establish through medical evidence that he was disabled for
the claimed period and that his disability was causally related to his accepted injury.11 The
Board finds that appellant submitted insufficient rationalized medical evidence explaining how
the December 9, 2008 employment injuries of lumbar back sprain or abrasions caused him to be
disabled for work for the period January 18, 2009 to August 28, 2010.
Dr. Erickson diagnosed back and hip pain, back strain, cough and degenerative disc
disease. He opined that appellant could not work due to the pain, that appellant had been off
work and had not yet received his disability rating report and that the period of total disability
resulting from the December 9, 2008 employment-related back injury was December 9, 2008 to
present. Although Dr. Erickson provided a firm diagnosis and opined that appellant was
disabled, he failed to provide a rationalized medical explanation as to how and why the residuals
of the December 9, 2008 employment injury prevented him from continuing in his federal
employment. The Board finds appellant has not met his burden of proof to establish that he is
entitled to compensation for any lost wages with the submission of Dr. Erickson’s reports.
Although in his December 11, 2008 report Dr. Greer diagnosed fall with contusions and
lumbar strain, he failed to offer any medical opinion on whether appellant was disabled on the

8

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

9

Merle J. Marceau, 53 ECAB 197 (2001).

10

Fereidoon Kharabi, supra note 8.

11

See William A. Archer and Fereidoon Kharabi, supra notes 7 and 8, respectively. See also V.P., Docket No.
09-337 (issued August 4, 2009).

4

dates at issue due to his accepted conditions, his report is of diminished probative value.
Therefore, appellant did not meet his burden of proof.12
The reports from Mr. Wade, a physical therapist, are of no probative value as he is not a
physician under FECA.13 As such, the Board finds that appellant did not meet his burden of
proof with these submissions.
As appellant has not submitted sufficient rationalized medical explanation as to how the
residuals of his December 9, 2008 employment injury prevented him from continuing in his
employment, he has not met his burden of proof to establish that he is entitled to compensation
for any employment-related disability.
On appeal appellant’s attorney contends that appellant is entitled to continuation of pay.
The Board notes that the January 12, 2009 acceptance letter from OWCP advised the employing
establishment to continue appellant’s regular pay for the period of disability not to exceed 45
days, but this was not a formal decision.14 The October 12, 2010 OWCP decision did not
address the issue of continuation of pay. On return of the case record, counsel may pursue this
aspect with the employing establishment or request a decision from OWCP on whether appellant
is entitled to continuation of pay.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he was
disabled for the period January 18, 2009 to August 28, 2010 causally related to the December 9,
2008 employment injury.

12

See Sandra D. Pruitt, 57 ECAB 126 (2005). See also V.P., supra note 11.

13

5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
14

See Robert H. Taylor, Docket No. 01-1966 (issued March 26, 2002).

5

ORDER
IT IS HEREBY ORDERED THAT the October 12, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

